DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Group II, Species 1, as shown in FIGs. 31A-C, were elected on May 28, 2021. 
Amendment filed December 15, 2021 is acknowledged. Claims 13-16, 18-19, 21 and 26  have been amended. Claims 13-32 are pending.
Action on merits of claims 13-32 follows.

Drawings
The drawings are objected to under 37 CFR 1.83(b) because they are incomplete.  37 CFR 1.83(b) reads as follows: 
When the invention consists of an improvement on an old machine the drawing must when possible exhibit, in one or more views, the improved portion itself, disconnected from the old structure, and also in another view, so much only of the old structure as will suffice to show the connection of the invention therewith.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 
FIGs. 20-21 show the “interfacial layer” 306, which is formed by rapid thermal oxidation and annealing, grow on oxide 292, isolation feature 220 and 222. 
This is deeply fault and counter intuitive, because silicon oxide cannot be thermally grown on another silicon oxide. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 21-27 are rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Amended claim 21 recites: “5after forming the concave dielectric layer, forming an interfacial layer over the semiconductor substrate, wherein the interfacial laver is in contact with a sidewall of the concave dielectric layer and exposing a top surface of the concave dielectric layer”.
rapid thermal oxidation and annealing (see paragraph [0050]).
A “thermal oxidation” only grow silicon dioxide from a silicon layer, but could not grow any layer from another silicon dioxide layer. 
As shown in FIG. 20, the thermal oxide interfacial layer 306 appears to “grow” from another silicon dioxide layers, such as 292 and isolation features 220 and 222. 

Therefore, the “interfacial layer” 306, which is growth from the “silicon dioxide” 292, 220, 222, “is in contact with a sidewall of the concave dielectric layer” fails to enable. 
  
Therefore, claims 21-27 fail to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
 
Claims 14 and 20-27 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
There does not appear to be a written description of the claim limitations “5after forming the concave dielectric layer, forming an interfacial layer over the semiconductor substrate, wherein the interfacial laver is in contact with a sidewall of the concave dielectric layer and exposing a top surface of the concave dielectric layer” (amended claim 21); and “the method of claim 13, further comprising: (a) prior to forming the dummy gate layer, removing the second dielectric layer in the second region; (b) after removing the second dielectric layer, forming an interfacial layer in the second region; and (c) forming a third dielectric layer over the semiconductor substrate and the second dielectric layer” (amended claim 14)  in the application as filed. (Emphasis added).
Applicant has not pointed out where the new limitation is supported, nor does there appear to be a written description of the claimed limitation in the application as filed.
Applicant must cancel the new matter in response to the Office Action.

Note that, the “interfacial layer” 306 is formed by rapid thermal oxidation and annealing (see paragraph [0050]).
A “thermal oxidation” would grow silicon dioxide layer from a silicon layer, but could not grow from another silicon dioxide layer. 
As shown in FIG. 20, the thermal oxide interfacial layer 306 appears to “grow” from another silicon dioxide layers, such as 292 and isolation features 220 and 222. 
Therefore, amended claim 21 contains new matters.  
	
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 14 and 20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
prior to forming the dummy gate layer, removing the second dielectric layer in the second region; … 
However, according to claim 13, the second dielectric layer has never been formed in the second region. 
Therefore, one cannot remove anything if it does not exist.
Claim 14 lacks antecedent support. Therefore, claims 14 and 20 are indefinite.

Further, claim 13 required: forming a dummy gate layer on the second dielectric layer. 
If the “second dielectric layer” being removed prior to the formation of the “dummy gate”, claim 14 contravened claim 13.
Therefore, claims 14 and 20 are infinite.
  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 28-32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by BAKER et al. (US. Pub. No. 2015/0072489).
With respect to claim 28, BAKER teaches a method as claimed, including: 
forming an isolation feature (14, 16) in a semiconductor substrate (12); 
depositing a first dielectric layer (44) over the semiconductor substrate (12); 

depositing a gate electrode layer (56) over the dielectric material (44), the recessed second portion of the isolation feature (14, 16), and the portion of the semiconductor substrate; and 
patterning the gate electrode layer (56) and the dielectric material (44).  (See FIGs. 8-15).

With respect to claim 29, the method of BAKER further comprises: 
depositing an interfacial layer (52) over the dielectric material (44), the recessed second portion of the isolation feature (14, 16), and the portion of the semiconductor substrate (12) prior to depositing the gate electrode layer (56). (see FIG. 13).  

With respect to claim 30, depositing the gate electrode layer (56) of BAKER is performed such that a bottom surface of the gate electrode layer (56) over the dielectric material (44) is higher than a bottom surface of the gate electrode layer (56) over the portion of the semiconductor substrate (12).  
With respect to claim 31, the method of BAKER further comprises: 
conformally depositing a high-k dielectric layer (52) over the dielectric material (44) prior to depositing the gate electrode layer (56).  

With respect to claim 32, the method of BAKER further comprises: 

patterning the second dielectric layer (52) to expose the recessed second portion of the isolation feature (14, 16), wherein the patterned second dielectric layer (52) covers the portion of the semiconductor substrate (12).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over BAKER ‘489 in view of YEN et al. (US. Patent No. 6,551,883).
With respect to claim 13, BAKER teaches a method substantially as claimed, including: 
forming an isolation feature (16) in a semiconductor substrate (12), wherein a first region (20) and a second region (18/22) are defined on two opposite sides of the isolation feature (14, 16); 
forming a first dielectric layer (46) over the semiconductor substrate (12); 
removing a first portion of the first dielectric layer (46), such that a second portion (46) of the first dielectric layer remain on the first region (20), and a portion of the semiconductor substrate (12) and the isolation feature (14, 16) are exposed from the second portion (46);   

forming a dummy gate layer (73) on the second dielectric layer (52); 
patterning the dummy gate layer (73), the second dielectric layer (52) to form a first gate stack in the first region (20) and a second gate stack in the second region (22); and 
replacing the dummy gate layer (73) with a conductive layer (114).  (See FIGs. 13, 17-23).

Thus, BAKER is shown to teach all the features of the claim with the exception of explicitly disclosing removing the first portion of the first dielectric layer, such that a second portion and a third portion of the first dielectric layer remain on the first region.
However, YEN teaches a method including:
forming an isolation feature (42) in a semiconductor substrate (40), wherein a first region (II) and a second region (III) are defined on two opposite sides of the isolation feature (42); 
forming a first dielectric layer (44) over the semiconductor substrate (40); 
removing a first portion (L) of the first dielectric layer (44), such that a second portion (44, left) and a third portion (44, right) of the first dielectric layer (44) remain on the first region (II), and a portion of the semiconductor substrate (40) is exposed from the second (left) and third (right) portions; and
forming a second dielectric layer (48) over the semiconductor substrate to cover the second (left) and third (right) portions. (See FIGs. 3A-D).  


 
With respect to claim 15, removing the first portion of the first dielectric layer (46) of BAKER comprises removing a portion of the isolation feature (14, 16) in the second region (18, 22), such that a top surface of a portion of the isolation feature in the first region (20) is higher than a top surface of the portion of the isolation feature in the second region (22). 
 
With respect to claim 16, the method of BAKER further comprises: 
prior to replacing the dummy gate layer (73), forming first source/drain regions (86/88) on two opposite sides of the first gate stack, and forming second source/drain regions (90/92) on two opposite sides of the second gate stack, wherein the first source/drain regions (86/88) respectively overlap with the second portion and the third portion of the first dielectric layer (46).  

With respect to claim 17, in view of YEN, forming the second dielectric layer (48) comprises conformally depositing the second dielectric layer (48), such that the second dielectric layer (48) has a concave profile between the second and third portions of the first dielectric layer (44).  

Claims 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over BAKER ‘489 and YEN ‘883 as applied to claim 13 above, and further in view of TSUJIKAWA et al. (US. Patent No. 6,417,052).
With respect to claim 14, As best understood by Examiner,  BAKER and YEN teach the method as described in claim 13 above including: forming a third dielectric layer (not shown) over the semiconductor substrate and the second dielectric layer (52).
Thus, BAKER and YEN are shown to teach all the features of the claim with the exception of explicitly disclosing: removing the second dielectric layer in the second region; and forming an interfacial layer in the second region.
However, TSUJIKAWA teaches a method including:
forming an isolation feature (2) in a semiconductor substrate, wherein a first region (1) and a second region (2) are defined on two opposite sides of the isolation feature (2);
forming a first dielectric layer (3) over the semiconductor substrate; 
forming a second dielectric layer (7) over the semiconductor substrate to cover the first dielectric layer;      
prior to forming the dummy gate layer (not shown), removing the second dielectric layer (7) in the second region (2); 
after removing the second dielectric layer (7), forming an interfacial layer (5) in the second region (2); and
forming a third dielectric layer (12) over the semiconductor substrate and the second dielectric layer (7). (See FIGs. 1a-f, 2). 



With respect to claim 20, As best understood by Examiner, a material of the second dielectric layer (52 or 7) of BAKER (or TSUJIKAWA) is different from a material of the third dielectric layer.  

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over BAKER ‘489 and YEN ‘883 as applied to claim 13 above, and further in view of YU et al. (US. Pub. No. 2015/0287797) of record.
With respect to claim 18, in view of YEN, forming the dummy gate layer (502) comprises forming the dummy gate layer (502) having a concave portion. 
Thus, BAKER and YEN are shown to teach all the features of the claim with the exception of explicitly disclosing the dummy gate layer having a concave top portion. 
However, YU teaches a method including: forming a dummy gate layer (600) on a second dielectric layer (500), wherein forming the dummy gate layer (600) comprises forming the dummy gate layer (600) having a concave top portion. 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the dummy gate layer of Baker, in view of YEN, having the concave top portion as taught by YU to provide a dummy gate layer on the second dielectric layer without departing from the scope of either.


With respect to claim 19, the method of BAKER further comprises: performing a planarization process (CMP) prior to replacing the dummy gate layer (73), such that the dummy gate layer (73) has a flat top surface. (See FIG. 23).
As shown in FIG. 23, the CMP removed a significant thickness of the dummy gate layer 73. Thus, in view of YU, any concave top portion being formed on the dummy gate would have been removed to provide the flat top surface.   
  
Response to Arguments
Applicant's arguments filed December 15, 2021  have been fully considered but they are not persuasive.
Regarding claim 28, applicant argues: 
"patterning the first dielectric layer to form a dielectric material over a first portion of the isolation feature, recess a second portion of the isolation feature, and expose a portion of the semiconductor substrate." Applicant respectfully submits that this claimed limitation is patentable over Baker.

Note that, the limitation “recess a second portion of the isolation feature, and expose a portion of the semiconductor substrate” does not explicitly claim as a result of “patterning”.
Since the second portion of the isolation feature 14, 16 of BAKER is “recess” and a portion of the semiconductor substrate is “expose”, the limitation are met.
The rejection of claim 28 is maintained.

Applicant’s arguments with respect to claims 13-27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
    
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH D MAI whose telephone number is (571)272-1710.  The examiner can normally be reached on 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue A. Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANH D MAI/Primary Examiner, Art Unit 2829